DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 21 Sep 2022, in which claims 48-49 are amended to change the scope and breadth of the claim, withdrawn claims 4-8, 13-14, 16, and 18-20 are canceled, and new claims 85-93 are added.

This application is the national stage entry of PCT/US19/21883, filed 12 Mar 2019; and claims benefit of provisional application 62/641823, filed 12 Mar 2018.

Claims 1, 12, 21, 30, 48-50, 58, 62, and 85-93 are pending in the current application. Claims 62, drawn to non-elected inventions, is rejoined herein. Claims 1, 12, 21, 30, and 58, drawn to non-elected species, are rejoined herein. Claims 1, 12, 21, 30, 48-50, 58, 62, and 85-93 are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 21 Sep 2022, with respect that claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 49 does not recite definitions for groups R8 and R9 that are not recited in the chemical structure.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 21 Sep 2022, with respect that claims 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolak (US 3,890,297, issued 17 Jun 1975, of record) has been fully considered and is persuasive, as amended claims 48-50 do not encompass the compound disclosed in Dolak.  
This rejection has been withdrawn. 

Applicant’s Amendment and Remarks, filed 21 Sep 2022, with respect that claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Dolak (US 3,890,297, issued 17 Jun 1975, of record) has been fully considered and is persuasive, as Applicant's remarks are persuasive that the closest prior art does not teach or fairly suggest the advantageous properties of the claimed invention. With regard to the data provided in the application as filed for the checkerboard microdilution assays between polymyxin B and the compounds performed in wild-type E. coli in examples 11 and 12, Ofek et al. (Antimicrobial Agents and Chemotherapy, 1994, 38(2), p374-377, cited in PTO-892) teaches polymyxin B nonapeptide (PMBN), derived by cleavage of the fatty acyl diaminobutyric acid from polymyxin B, is considerably less toxic, lacks bactericidal activity, and retains its ability to render gram-negative bacteria susceptible to several antibiotics by permeabilizing their outer membranes. The peptide rendered all 53 polymyxin-susceptible strains tested more susceptible to novobiocin, lowering the MIC of novobiocin eightfold or more. (page 374, abstract) Ofek et al. teaches their studies suggest that the combination of PMBN and novobiocin should be considered for clinical use against gram-negative infections for multiple reasons. (page 376, left column, paragraph 2) However, the teachings of Dolak in view of Ofek et al. do not teach or fairly suggest the advantageous properties of the claimed invention. For example, see MPEPE 716.02(a) especially at II. providing "Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness." No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987)"
This rejection has been withdrawn. 

Election/Restrictions
Claims 48-50 and new claims 85-93 are allowable. Claims 1, 12, 21, 30, 58, and 62, previously withdrawn from consideration as a result of a restriction requirement, reqiore all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Group I and II and the election of species requirement, as set forth in the Office action mailed on 07 Dec 2021, is hereby withdrawn and claims 1, 12, 21, 30, 58, and 62 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	The following are new grounds of rejection necessitated by Applicant's Amendment, filed 21 Sep 2022, in which claims 48-49 are amended to change the scope and breadth of the claim, withdrawn claims 4-8, 13-14, 16, and 18-20 are canceled, and new claims 85-93 are added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrar et al. (US 2002/0095026, published 18 Jul 2002, cited in PTO-892).
	Farrar et al. discloses coumermycin analogs of general formula I suitable for use as chemical dimerizers of chimeric proteins. (abstract) Farrar et al. discloses the compound No. 2 
    PNG
    media_image1.png
    213
    509
    media_image1.png
    Greyscale
 , (bottom of page 7, box emphasis added) corresponding to claimed formula (X) or (XA) where R2 is -O-CO-R11, R11 is substituted heteroaryl, R3 is OH, R4 is C1 alkyl methyl, R5 is hydroxyl, R6 is hydrogen, R7 is hydrogen, L is CO, R1 is phenyl having a substituent -OR50, and R50 is the remaining half of the structure illustrated in the box above and interpreted as a "substituted aryl" that is not phenyl substituted by alkyl, meeting limitations of claims 1 and 12. Farrar et al. discloses a composition comprising the compound and a pharmaceutically acceptable carrier, (page 43, claim 28) meeting limitations of claim 58. Farrar et al. further discloses comparative compound 4 
    PNG
    media_image2.png
    206
    569
    media_image2.png
    Greyscale
, (page 26, box emphasis added) corresponding to claimed formula (X) or (XA) where R2 is -O-CO-NH-R10, R10 is hydrogen, R3 is OH, R4 is C1 alkyl methyl, R5 is hydroxyl, R6 is hydrogen, R7 is hydrogen, L is CO, R1 is phenyl having a substituent -OR50, and R50 is the remaining half of the structure illustrated in the box above and interpreted as a "substituted aryl" that is not phenyl substituted by alkyl, meeting limitations of claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Farrar et al. (US 2002/0095026, published 18 Jul 2002, cited in PTO-892) in view of Ofek et al. (Antimicrobial Agents and Chemotherapy, 1994, 38(2), p374-377, cited in PTO-892) and Heide (International Journal of Medical Microbiology, 2014, 304(1), p31-36, cited in PTO-892).
Farrar et al. discloses as above. Farrar et al. teaches Streptomyces derived natural products, coumermycin and novobiocin, are known to bind GyrB with strong affinity. The region that binds the protein is known to be an oligosaccharide (also known as noviose sugar) and the attached coumarin, a common element between the 2 structures. The stoichiometry of binding between GyrB and drug is 2:1 for coumermycin and 1:1 for novobiocin. (page 1, paragraph 4) Farrar et al. teaches coumermycin is known to have induced dimerization of the tyrosine kinase, Jak2, as well as the transcription factors STAT3, STAT5a, and STAT5b. Unfortunately, it has failed to activate a number of other proteins involved in signal transduction. It is believed that GyrB-Coumermycin-GyrB complex can not orient all kinases and transcript factors into the proper orientation for cross-phosphorylation. Coumermycin, simultaneously binds two (2) molecules of a B subunit of bacterial DNA gyrase (GyrB) which are, in turn, covalently linked to Raf-1 kinase. A monomeric natural product, novobiocin, binds just one of these GyrB-Raf-1 chimers and prevents (or turns off) the signaling cascade. (page 1, paragraph 7; page 6, paragraph 36) 
Farrar et al. does not specifically disclose the method of treating a subject having a Gram-negative bacterial infection, the method comprising administering to the subject an effective amount of the compound. (claim 62)
Ofek et al. teaches polymyxin B nonapeptide (PMBN), derived by cleavage of the fatty acyl diaminobutyric acid from polymyxin B, is considerably less toxic, lacks bactericidal activity, and retains its ability to render gram-negative bacteria susceptible to several antibiotics by permeabilizing their outer membranes. The peptide rendered all 53 polymyxin-susceptible strains tested more susceptible to novobiocin, lowering the MIC of novobiocin eightfold or more. (page 374, abstract) Ofek et al. teaches their studies suggest that the combination of PMBN and novobiocin should be considered for clinical use against gram-negative infections for multiple reasons. (page 376, left column, paragraph 2) 
Heide teaches the aminocoumarins novobiocin, clorobiocin and coumermycin A1 are structurally related antibiotics produced by different Streptomyces strains. They are potent inhibitors of bacterial gyrase. (page 31, abstract and introduction) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Farrar et al. in view of Ofek et al. and Heide to arrive at a method of treating a subject having a Gram-negative bacterial infection. One of ordinary skill in the art would have been motivated to combine Farrar et al. in view of Ofek et al. and Heide with a reasonable expectation of success because Farrar et al. teaches the compound binds to bacterial DNA gyrase (GyrB) similar to coumermycin and novobiocin, Heide teaches the aminocoumarin antibiotics novobiocin and coumermycin act by binding GyrB, and Ofek et al. teaches the improvement that the combination of PMBN and novobiocin should be considered for clinical use against gram-negative infections because PMBN retains its ability to render gram-negative bacteria susceptible to several antibiotics by permeabilizing their outer membranes. 

Allowable Subject Matter
Claims 21, 30, 48-50, and 85-93 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to claims 21, 30, 48-50, and 85-93 is Calvet et al. (US 2011/0082098, published 07 Apr 2011, provided by Applicant in IDS filed 08 Jan 2021) in view of Dolak (US 3,890,297, issued 17 Jun 1975, of record).
Calvet et al. teaches novobiocin analogues useful in treating polycystic kidney disease. (abstract) Calvet et al. teaches the novobiocin analogues having general formula I 
    PNG
    media_image3.png
    154
    177
    media_image3.png
    Greyscale
, where X4 is CR20 where R20 is hydrogen, alkyl, alkenyl, alkynyl, aryl, or aralkyl. (paragraph 11 spanning pages 1-2) Calvet et al. teaches the aspect of the compound of formula I wherein R1 is an amido which is NR'COR", and R' is hydrogen and R" is aryl according to: 
    PNG
    media_image4.png
    99
    151
    media_image4.png
    Greyscale
. (page 3, paragraph 16) Calvet et al. teaches embodiments such as compound 43 
    PNG
    media_image5.png
    138
    309
    media_image5.png
    Greyscale
. (page 54, paragraph 253)
Dolak discloses and teaches as detailed in the Office Action mailed 24 May 2022.
	It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Calvet et al. in view of Dolak and arrive at the chemical structure as claimed. One of ordinary skill in the art would not have been motivated to combine Calvet et al. in view of Dolak with a reasonable expectation of success because Calvet et al. teaches novobiocin analogues useful in treating polycystic kidney disease whereas Dolak teaches novenamine having antibacterial activity, and one of ordinary skill in the art would not have modified the structure taught by Calvet et al. with the structure taught by Dolak because the compounds are taught to have different uses.

Conclusion
Claims 21, 30, 48-50, and 85-93 are allowed.
Claims 1,12,58 and 62 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623